ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Kevin J. Moser                                             Curtis T. Hill, Jr.
      Fort Mitchell, Kentucky                                    Attorney General of Indiana            FILED
                                                                 Samuel J. Dayton                  Sep 02 2020, 8:55 am
                                                                 Deputy Attorney General                CLERK
                                                                 Indianapolis, Indiana              Indiana Supreme Court
                                                                                                       Court of Appeals
                                                                                                         and Tax Court




                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Dustin B. Crabtree,                                        September 2, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-2128
              v.                                                 Appeal from the Ripley Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Ryan King, Judge
      Appellee-Plaintiff.                                        Trial Court Cause No.
                                                                 69C01-1903-F1-1



      Tavitas, Judge.


                                              Case Summary
[1]   Dustin Crabtree appeals his conviction and sentence for child molesting, a

      Level 1 felony. We affirm.


                                                      Issues
[2]   Crabtree presents two issues for our review, which we revise and restate as

      follows:



      Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                    Page 1 of 31
               I.       Whether the trial court erred by admitting Crabtree’s
                        statement to the officers.


               II.      Whether Crabtree’s sentence is inappropriate in light of
                        the nature of the offense and Crabtree’s character.


                                                        Facts
[3]   In early 2019, Crabtree and his wife (“K.C.”) lived with their three children:

      seven-year-old P.C.; four-year-old L.C, 1 and three-year-old R.C. 2 In January

      2019, K.C. became aware of allegations that Crabtree was engaging in sexual

      conduct with L.C. after L.C. disclosed the conduct to her cousin. K.C.

      contacted authorities.


[4]   On January 28, 2019, Kelly Bridges, a forensic interviewer at the Children’s

      Advocacy Center (“CAC”), interviewed L.C. L.C. disclosed to Bridges that:

      (1) Crabtree “trie[d] to do gross stuff to [L.C.’s] pee-pee,” like “rub it”; (2)

      Crabtree “did it a lot of times”; (3) Crabtree used his finger to rub “[i]nside

      [L.C.’s] butt-crack”; (4) Crabtree “pull[ed] [L.C.’s] pants off” and “spread[] out

      [her] legs so he can do it even more”; (5) Crabtree had L.C. “rub [Crabtree’s]

      pee-pee” and it felt like Crabtree was “peeing on [L.C.’s] hand”; (6) Crabtree

      “put[] his finger in [L.C.’s’] mouth. . . and [ ] put his pee-pee to go through in




      1
       The charging information alleges that the offense occurred in 2018, and Crabtree narrowed the timeline to
      “early spring and summer” 2018. Tr. Vol. II p. 217. L.C. was born in July 2014; therefore, although L.C.
      was four years old when she disclosed the abuse, L.C. was three years old when the abuse occurred.
      2
        Based on L.C.’s interview with Kelly Bridges, it appears that L.C.’s aunt, uncle, and two cousins, ages
      seven and five, also lived with Crabtree’s family for a period of time.

      Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                             Page 2 of 31
      [L.C.’s] mouth”; (7) Crabtree showed L.C. “sort of a naked video” on

      Crabtree’s phone; and (8) several of these events occurred in Crabtree’s and

      K.C.’s bed as K.C. slept in it. Tr. Vol. II pp. 109-110, 118-19, 121-22. 3


[5]   Also, on January 28, 2019, Detective Brian Earls, with the Indiana State Police,

      approached Crabtree outside of the family’s home. Detective Earls asked

      Crabtree about L.C.’s allegations, and Crabtree denied any wrongdoing.

      During the conversation, Crabtree volunteered to take a polygraph examination

      before Detective Earls could propose the same. Later that evening, Detective

      Earls and Crabtree scheduled Crabtree’s polygraph examination.


[6]   On February 1, 2019, Crabtree’s mother drove Crabtree to the Indiana State

      Police Versailles Post. Before Crabtree took the polygraph, Sergeant Rick

      Roseberry, the polygraph examiner, advised Crabtree of his rights. Although

      Sergeant Roseberry did not use the term “Miranda rights,” as Crabtree

      acknowledges on appeal, the advisements were substantially the same as

      Miranda rights. Sergeant Roseberry advised Crabtree that: (1) he was free to

      leave at any time; (2) the interview room door was unlocked; however, the Post

      door was locked for officer safety and Crabtree could simply ask officers to

      unlock the door to leave; (3) Crabtree had the right to remain silent; (4)

      anything Crabtree said could and would be used against him; (5) Crabtree had

      the right to speak with a lawyer and have a lawyer present for questioning; (6) if



      3
        The court reporter transcribed Bridges’ CAC interview of L.C. into the trial record. We, therefore, will cite
      to this portion of the transcript when quoting L.C.’s testimony because L.C. did not testify in person at trial.

      Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                               Page 3 of 31
      Crabtree was unable to afford a lawyer, one would be provided for him; (7)

      Crabtree could end the questioning at any point; and (8) Crabtree was

      voluntarily participating in questioning.


[7]   Crabtree signed a waiver of rights prior to taking the polygraph examination.

      The waiver stated:


              1. By signing your name, you acknowledge that you have been
              read and fully understand the following rights, that no promises
              have been made to you and that you have not been threatened in
              any manner.


                       a. You have the absolute right to remain silent.


                       b. If you give up this right, anything that you say can and
                       will be used against you in a court of law.


                       c. You have a right to talk to a lawyer before and have a
                       lawyer present during questioning.


                       d. If you cannot afford a lawyer, one will be appointed to
                       represent you, without charge, before any questioning, if
                       you so desire.


                       e. If you decide to answer any questions, you may stop
                       anytime that you wish.


              2. You understand that since this examination is VOLUNTARY,
              you release and forever hold free from harm, liability, or damage
              to you as a result of the polygraph examination, the State of
              Indiana, any agency involved in this case, it’s [sic] officers, and
              the polygraph examiner.

      Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020          Page 4 of 31
      Ex. Vol. V p. 15.


[8]   After the polygraph examination was complete, Sergeant Roseberry told

      Crabtree that he failed the questions regarding whether L.C.’s mouth touched

      Crabtree’s penis. Sergeant Roseberry then questioned Crabtree. Crabtree told

      Sergeant Roseberry he would be willing to speak to Sergeant Roseberry further,

      but asked to do so on a later date. During the three-hour period in which

      Crabtree spoke with Sergeant Roseberry, the following occurred: Crabtree was

      given advisement of his rights, introductory information and explanation about

      the polygraph examination, and initial questions about the polygraph; Crabtree

      took a twenty-minute break; the polygraph examination was completed;

      Sergeant Roseberry ran the polygraph report; and then Sergeant Roseberry

      questioned Crabtree. See Misc. Motions Hearing Joint Exhibit A. When

      Crabtree asked to reschedule the interview, Sergeant Roseberry asked Crabtree

      if he would mind waiting while Sergeant Roseberry went to get the investigator,

      to which Crabtree agreed. The duration of Crabtree’s entire interaction with

      Sergeant Roseberry was approximately three hours.


[9]   Crabtree waited one minute, then Sergeant Thomas Baxter, an Investigative

      Squad Sergeant, came to speak with Crabtree. During the conversation with

      Sergeant Baxter, Crabtree stated that he had “a whole lot to think about” and

      asked if he could reschedule their conversation. Tr. Vol. II p. 210. Sergeant

      Baxter responded, “If you wanna talk later, what you need to do is probably

      talk to, to [Detective Earls] about that,” and continued to speak to Crabtree. Id.

      After additional discussion, Crabtree inquired whether Crabtree could still go

      Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 5 of 31
       home if he told Sergeant Baxter “what [Crabtree was] about to tell [Sergeant

       Baxter].” Id. at 215. Sergeant Baxter responded, “I think we could do that.”
Id. Crabtree then admitted that, one night, he awoke with L.C. in his bed, and

       L.C. was “touching” Crabtree “[w]ith her hands and her mouth.” Id.

       Afterwards, Crabtree told L.C. not to mention the events to anyone else.

       Crabtree stated that he advised K.C. that the children could no longer sleep in

       the couple’s bed.


[10]   After approximately twenty minutes of questioning, Sergeant Baxter thanked

       Crabtree. Sergeant Baxter then asked Crabtree: “There isn’t anybody that

       knows better, the facts of what [L.C.] said, than Detective Earls. If he comes

       back in here, if I go get him and present him to you and he goes over what she

       said, will you help put this together?” Id. at 217. When Sergeant Baxter asked

       Crabtree if that was “cool,” Crabtree responded affirmatively. Id. at 217-18.

       Sergeant Baxter sent a text message to Detective Earls, who appeared within

       moments. Crabtree again told Detective Earls that one night he awoke with

       L.C. in his bed touching Crabtree’s penis, “and her head was down there.” Tr.

       Vol. III p. 5. Detective Earls then questioned Crabtree for approximately forty

       minutes. Crabtree left the Post that night to return to his mother’s home.




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020   Page 6 of 31
[11]   On March 4, 2019, the State charged Crabtree with Count I, child molesting, a

       Level 1 felony; and Count II, child molesting, a Level 4 felony. 4 Count I was

       based on Crabtree performing or submitting to sexual intercourse or other

       sexual conduct with L.C., and Count II was based on Crabtree fondling or

       touching L.C. In late July 2019, the State moved to dismiss Count II, which

       the trial court granted.


[12]   The State moved for closed circuit television testimony by L.C. in a protected

       persons hearing pursuant to Indiana Code Section 35-37-4-6(e)(1)(B). 5 The

       State moved for this hearing due to L.C.’s young age and the likely harm that

       L.C. would suffer if required to testify during Crabtree’s jury trial. A protected

       persons hearing was held on July 23, 2019. During the hearing, L.C. hid in the

       witness box and did not reply to several questions the State asked about

       Crabtree. Dr. Jill Christopher, a clinical psychologist, testified on behalf of the

       State and stated that, based on her February 2019 evaluation of L.C., L.C. may

       be unable to “reasonably communicate” and may be unable to answer many

       questions if she was required to testify in the presence of Crabtree. Tr. Vol. II p.

       110. Bridges also testified during the hearing regarding her January 2019 CAC

       interview of L.C. The trial court granted the State’s request and concluded that,




       4
         Crabtree was also charged on April 4, 2019, with amended Count III and Counts IV, V, VI, and VII,
       unlawful possession of a firearm by a serious violent felon, Level 4 felonies. On July 9, 2019, the trial court
       severed these counts from Counts I and II.
       5
        Indiana Code Section 35-37-4-6 allows a statement or videotape of a protected person as admissible
       evidence in a criminal proceeding if certain conditions are met.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                               Page 7 of 31
       in lieu of L.C.’s testimony at trial, Bridges’ CAC video interview of L.C. would

       be played for the jury.


[13]   On July 16, 2019, Crabtree filed a motion to suppress statements made during

       questioning following the polygraph examination. In the motion, Crabtree

       argued that: (1) Crabtree was in custody following the voluntary polygraph; (2)

       Crabtree should have been re-read his Miranda rights after the polygraph; and

       (3) Crabtree’s right to remain silent and right against self-incrimination under

       the Fifth Amendment of the United States Constitution were violated.


[14]   The trial court held a hearing on Crabtree’s motion to suppress, and on July 25,

       2019, the trial court entered a written order denying Crabtree’s motion to

       suppress. The trial court found that Crabtree voluntarily participated in the

       polygraph and was not in custody during the polygraph examination or the

       subsequent questioning. The trial court concluded, therefore, that Crabtree

       could not succeed in challenging the admissibility of the voluntary statement

       and denied the motion to suppress. The trial court ordered, however, that

       discussion of the polygraph examination and its results would not be admissible

       at trial.


[15]   At Crabtree’s July 2019 jury trial, L.C. did not testify, and instead, the video

       recording of Bridges’ CAC interview of L.C. was played for the jury. The video

       of Crabtree’s interview with Sergeant Baxter and Detective Earls was also

       played for the jury. Prior to the introduction of the interview, Crabtree renewed

       his objection based on the grounds contained in his prior motion to suppress.


       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020     Page 8 of 31
       After the State rested, Crabtree moved for a directed verdict, which the trial

       court denied. Finally, in its case-in-chief, the defense played the video of L.C.’s

       testimony at the protected persons hearing.


[16]   The jury found Crabtree guilty of Count I, child molesting, a Level 1 felony.

       On August 23, 2019, the trial court sentenced Crabtree to the maximum

       sentence of fifty years at the Indiana Department of Correction (“DOC”). In

       support of its sentence, the trial court found as aggravating factors: (1)

       Crabtree’s criminal history; (2) Crabtree’s violation of a position of care,

       custody, or control; (3) Crabtree committed several acts that went far beyond

       the single act to support Count I; and (4) the significant psychological and

       emotional impact on the victim. Crabtree’s pre-sentence investigation report

       (“PSI”) indicates convictions for: three counts of burglary, Class B felonies, and

       burglary, a Class C felony, in 2005. Crabtree also appears to have been

       sentenced in 2005 for possession of marijuana and operating on a suspended or

       revoked license in Kentucky; however, no additional information was included

       in the PSI on these offenses. Finally, Crabtree’s five charges for unlawful

       possession of a firearm by a serious violent felon were still pending at the time

       the PSI was prepared. The trial court found no mitigating factors.


[17]   In its written sentencing order, the trial court concluded:


               The Court understands that this is the maximum sentence
               allowed by law and further understands that the maximum
               sentence is reserved for the worst of the worst offenders. The
               Court finds that the Defendant meets this test when the
               Defendant, a Serious Violent Felon, utilize[d] his position of

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020        Page 9 of 31
               care, custody, control, and trust to molest his own three-year old
               daughter over via [sic] multiple acts and/or occasions, thereby
               resulting in significant trauma to the victim. Further, during this
               time, in Defendant’s home, several guns were located and the
               Pre-Sentence Investigation [report] shows that he was using
               marijuana and cocaine around the time of the molests and
               thereafter. These facts qualify the Defendant as one of the worst
               of the worst offenders who did “the most heinous thing a dad could
               do.”


       Appellant’s App. Vol. II pp. 15-16 (emphasis in original). Crabtree now

       appeals.


                                                     Analysis
                                           I. Admission of Evidence

[18]   Crabtree argues that his statements, made under questioning after the polygraph

       examination concluded, were inadmissible under the Fifth Amendment to the

       United States Constitution. “The general admission of evidence at trial is a

       matter we leave to the discretion of the trial court.” Clark v. State, 994 N.E.2d
252, 259-60 (Ind. 2013). “We review these determinations for abuse of that

       discretion and reverse only when admission is clearly against the logic and

       effect of the facts and circumstances and the error affects a party’s substantial

       rights.” Id. at 260. “However, when a constitutional violation is alleged, the

       proper standard of appellate review is de novo.” Ackerman v. State, 51 N.E.3d
171, 177 (Ind. 2016) (quotations omitted), cert. denied. “The State has the

       burden to demonstrate that the measures it used to seize information or




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 10 of 31
       evidence were constitutional.” Curry v. State, 90 N.E.3d 677, 683 (Ind. Ct. App.

       2017), (citations omitted), trans. denied.


[19]   The Fifth Amendment, incorporated to the states via the Fourteenth

       Amendment, guarantees that “no person . . . shall be compelled in any criminal

       case to be a witness against himself.” 6 U.S. Const. amend. V; Kelly v. State, 997
N.E.2d 1045, 1053 (Ind. 2013). The United States Supreme Court held in

       Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602 (1966), that, before a law

       enforcement officer may subject someone to custodial interrogation, the officer

       must advise him “that he has a right to remain silent, that any statement he

       does make may be used as evidence against him, and that he has a right to the

       presence of an attorney, either retained or appointed.” Kelly, 997 N.E.2d at

       1053. “If the officer does not so advise the subject, the prosecutor cannot use

       any statements the subject does make against him in court.” Id. “The trigger to

       require the announcement of Miranda rights is custodial interrogation.” State v.

       Brown, 70 N.E.3d 331, 335 (Ind. 2017).


[20]   According to Crabtree, the trial court erred by admitting his statements because:

       (1) Crabtree was in custody and, therefore, was entitled to Miranda warnings;

       (2) Crabtree was not advised of his Miranda rights a second time after the




       6
         Crabtree’s motion to suppress was based only on the Fifth Amendment, and Crabtree does not make a
       separate Indiana Constitution Article 1, Section 14 argument in his brief. We, therefore, will only consider
       Crabtree’s rights under the Fifth Amendment when addressing his argument. See Abel v. State, 773 N.E.2d
276, 278 n.1 (Ind. 2002) (“Because Abel presents no authority or independent analysis supporting a separate
       standard under the state constitution, any state constitutional claim is waived.”).

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                           Page 11 of 31
       polygraph examination ended; and (3) law enforcement violated his Fifth

       Amendment right against self-incrimination by failing to honor Crabtree’s right

       to remain silent.


                                                    A. Custody

[21]   Crabtree first argues that the trial court erred by determining that he was not in

       custody during the questioning by officers after the polygraph examination.

       Under Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602 (1966), if Crabtree

       was under “‘custodial interrogation,’ the police were required to give him

       certain warnings about his rights, and the absence of those warnings precludes

       the use of his statements to prove guilt.” State v. Ruiz, 123 N.E.3d 675, 679-80

       (Ind. 2019) (citation omitted), cert. denied. Accordingly, we will consider

       whether Crabtree was in custody at the time of the interrogation.


[22]   “The custody inquiry is a mixed question of fact and law: the circumstances

       surrounding [Crabtree’s] interrogation are matters of fact, and whether those

       facts add up to Miranda custody is a question of law.” Id. at 679. “We defer to

       the trial court’s factual findings, without reweighing the evidence; and we

       consider conflicting evidence most favorably to the suppression ruling.” Id.

       “[W]e review de novo the legal question of whether the facts amounted to

       custody.” Id.


[23]   In determining whether a defendant was in custody during an interrogation, our

       Supreme Court has held that, in analyzing the Fifth Amendment, a person is in

       custody when “two criteria” are met: (1) “the person’s freedom of movement is

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 12 of 31
       curtailed to ‘the degree associated with a formal arrest’”; and (2) “the person

       undergoes ‘the same inherently coercive pressures as the type of station house

       questioning at issue in Miranda.’” Id. at 680 (citations omitted).


                                           1. Freedom of Movement

[24]   The first factor is whether Crabtree’s freedom of movement was curtailed to the

       degree associated with a formal arrest. “[F]reedom of movement is curtailed

       when a reasonable person would feel not free to terminate the interrogation and

       leave.” Id.


               This freedom-of-movement inquiry requires a court to examine
               the totality of objective circumstances surrounding the
               interrogation—such as the location, duration, and character of
               the questioning; statements made during the questioning; the
               number of law-enforcement officers present; the extent of police
               control over the environment; the degree of physical restraint;
               and how the interview begins and ends.
Id.


[25]   In Ruiz, our Supreme Court determined that the defendant’s freedom of

       movement had been curtailed. The Court noted that: (1) the time and place of

       the interrogation was set by the detective; (2) the defendant was led by a

       “circuitous path” to a small, closed interview room; (3) the defendant was

       interviewed by two officers; (4) the officers told the defendant to “sit tight”

       multiple times; and (5) the police station had a “labyrinthine exit route with

       many obstructions to egress.” Id. at 680-81. “Most importantly,” the Court

       noted that “the police significantly undercut any initial message of freedom

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020     Page 13 of 31
       when they dramatically changed the interrogation atmosphere” with the

       second, more aggressive, interrogator. Id. at 681. The officers did not advise

       Ruiz that he was not required to answer the second officer’s questions; that he

       was not under arrest; that he could end the interrogation at any time; and that

       he could leave after the second officer began questioning him. Rather, the

       officers accused the defendant of engaging in the accused conduct; deceived the

       defendant by telling him that he passed a “lie-detector test”; questioned the

       defendant for almost an hour even though the officers knew the defendant

       advised he needed to pick up his daughter. Id. The Court concluded that “the

       circumstances surrounding the interrogation add up to a situation in which a

       reasonable person would not feel free to end the interrogation and leave.” Id. at

       682. Accordingly, the Court determined that the record supported the

       “conclusion that the curtailment-of-movement criterion was met.” Id.


[26]   The questioning here was much different than the questioning in Ruiz. Crabtree

       volunteered to take a polygraph examination. Sergeant Roseberry, who

       administered the polygraph examination, advised Crabtree that the interview

       room door was unlocked; however, the Post door was locked for officer safety

       and Crabtree could simply ask officers to unlock the door to leave. Sergeant

       Roseberry also advised Crabtree of his rights, and Crabtree signed a waiver of

       his rights.


[27]   Crabtree had a three-hour interaction with Sergeant Roseberry for the

       polygraph examination and follow-up questioning, a twenty-minute discussion

       with Sergeant Baxter, and a forty-minute discussion with Detective Earls.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020   Page 14 of 31
       Although the entire interaction with the officers was lengthy, most of the time

       was dedicated to the voluntary polygraph examination, not the questioning at

       issue here. Once during his conversation with Sergeant Roseberry and once

       during his conversation with Sergeant Baxter, Crabtree asked to reschedule the

       interview. On both occasions, however, Crabtree continued talking to the

       officers and answering questions. Unlike in Ruiz, the officers’ questioning was

       not aggressive or deceptive, and the officers did not outnumber Crabtree. 7 The

       interview began with Crabtree voluntarily traveling to the Post for a polygraph

       examination and ended with Crabtree leaving the Post with his mother.


[28]   We do not find the circumstances here similar to tactics employed by the

       officers in Ruiz. The circumstances surrounding Crabtree’s interrogation simply

       do not add up to a situation in which a reasonable person would not feel free to

       end the interrogation and leave. Accordingly, the curtailment-of-movement

       factor was not met here.


                                              2. Coercive Pressures

[29]   “The second custody criterion asks whether the circumstances exert the

       coercive pressures that drove Miranda.” Ruiz, 123 N.E.3d at 682. “When the

       case involves the paradigm example of interrogating a suspect at a police




       7
        Crabtree told Sergeant Baxter he could remain in the room while Crabtree spoke with Detective Earls;
       however, it appears from the video that Sergeant Baxter left the room.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                        Page 15 of 31
       station, the answer to this question is generally obvious, in the absence of

       unusual facts.” Id. (internal citations omitted).


[30]   In Ruiz, our Supreme Court concluded that the “station-house questioning here

       both resembles the Miranda paradigm and exhibits the coercive pressures that

       Miranda targeted.” Id. The Court noted that the interview took place in an

       isolated room at the station house “with multiple officers employing various

       interrogation tactics for almost an hour, trying to convince their suspect to

       incriminate himself.” Id. The coercive pressures used by the officers included:

       (1) adding a second officer who had a more aggressive style than the first

       officer; (2) using subterfuge and lying to the defendant; (3) telling the defendant

       that the conduct was “not a big deal”; (4) suggesting that if the defendant did

       not speak about what he had done, the officers would make things worse for

       him in the future; (5) telling the defendant that they knew the allegations were

       true; (6) engaging in a “prolonged, persistent, and accusatory questioning”; (7)

       and instructing the defendant to “stay put” even though he needed to pick up

       his daughter. Id. at 682-83. The Court concluded that the second custody

       factor was met because “[t]hese types of coercive pressures, applied in a station-

       house interrogation, are precisely what induced Miranda’s warning

       requirements.” Id. at 683.


[31]   Again, the circumstances here are much different than in Ruiz. Although the

       questioning was conducted at the station house and the overall interaction was

       lengthy, the coercive pressures evident in Ruiz were not exhibited here as

       evidenced by the record and video of the questioning. The officers did not

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 16 of 31
       engage in coercive, aggressive interrogation practices and did inform Crabtree

       of his rights.


[32]   Our Supreme Court acknowledged in Ruiz that “a person is not in custody

       simply because he is questioned at a police station, or because he is an

       identified suspect, or because he is in a coercive environment.” Id. Rather,

       custody “depends on the totality of the circumstances.” Id. Under the totality

       of the circumstances here, we agree with the trial court that Crabtree was not in

       custody during the questioning at issue. Because Crabtree was not in custody,

       the officers were not required to inform Crabtree of his Miranda warnings, and

       Crabtree’s statements to the officers were admissible at trial.


                                          B. Second Miranda Warning

[33]   Crabtree concedes that he was given Miranda warnings prior to the polygraph

       examination. Crabtree argues, however, that he should have been re-read his

       Miranda rights after the polygraph examination, and prior to subsequent

       questioning. Crabtree admits that, although the polygraph waiver does not

       explicitly mention Miranda, the provisions of the waiver “are substantially

       identical to the Miranda warnings.” Appellant’s Br. p. 18. We have concluded,

       supra, that Crabtree was not in custody and, thus, was not entitled to Miranda

       warnings, much less a second Miranda warning. Even if Crabtree was entitled

       to be informed of the Miranda warnings, his argument that he was entitled to a

       second Miranda warning fails.




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020      Page 17 of 31
[34]   In support of Crabtree’s argument, he relies on Partlow v. State, 453 N.E.2d 259,

       269 (Ind. 1983), cert. denied, in which our Supreme Court addressed a similar

       argument and held:


               [I]f at the commencement of custodial interrogation the suspect
               has been given an advisement and made a waiver in accordance
               with the guidelines in Miranda, that advisement “need not be
               repeated so long as the circumstances attending any interruption
               or adjournment of the process [are] such that the suspect has not
               been deprived of the opportunity to make an informed and
               intelligent assessment of his interests involved in the
               interrogation, including the right to cut off questioning. Michigan
               v. Mosley, [(1975) 423 U.S. 96, 96 S. Ct. 321, 46 L. Ed. 2d 313].”
               Owens v. State, (1982) Ind., 431 N.E.2d 108, 110. Defendant
               showed that he had a continuing understanding of his rights and
               was willingly and knowingly proceeding with the interrogation
               by the police. There is no merit to the defendant’s claim that his
               statement was inadmissible on this ground.


[35]   Similarly, in Shane v. State, 615 N.E.2d 425, 427 (Ind. 1993), our Supreme

       Court observed: “after a Miranda advisement has been made[,] the advisement

       need not be repeated if the circumstances surrounding the interruption or

       adjournment of the process have not deprived the suspect of the opportunity to

       make an informed and intelligent assessment of his interests involved in the

       interrogation.” The Court held that, “if the interruption is part of a continual

       effort by the police to gather information from the suspect, there can be little

       doubt as to the suspect’s interests in the matter.” Shane, 615 N.E.2d at 427.

       The Shane Court concluded that the defendant did not need to be re-advised of

       his rights because “[the defendant] voluntarily appeared at the police station,


       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 18 of 31
       received the Miranda advisement, executed a waiver of those rights without the

       force of threats, promises, or coercion, consented to providing officials with

       physical samples, and answered questions upon his return to the police station.”

       Shane, 615 N.E.2d at 428.


[36]   Here, Crabtree was read and waived his rights and voluntarily took part in the

       polygraph examination with Sergeant Roseberry. Crabtree then stayed in the

       same location where he was questioned by Sergeant Roseberry. Crabtree asked

       Sergeant Roseberry to reschedule; spoke with Sergeant Baxter “[m]inutes” later;

       asked Sergeant Baxter if he could reschedule; and subsequently spoke with

       Detective Earls. Tr. Vol. II p. 219.


[37]   There was no significant interruption of the interview between the polygraph

       process and the questioning by the other officers. Further, during both the

       polygraph and the subsequent questioning, Crabtree was well-aware of the

       nature of the allegations against him, which did not change between the

       polygraph and the questioning. This was a continual effort by the officers to

       gather information from Crabtree, and Crabtree’s interests did not change.

       There is no indication that Crabtree was deprived of the opportunity to make an

       informed and intelligent assessment of his interests involved in the

       interrogations. Accordingly, even if Crabtree was entitled to Miranda warnings,

       a second Miranda warning after the polygraph process and before the other

       officers questioned Crabtree was not warranted in this case. See Ogle v. State,

       698 N.E.2d 1146, 1148-49 (Ind. 1998) (finding a second Miranda warning was

       not required when the defendant was brought to the police station for

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020   Page 19 of 31
       questioning; the defendant waived his Miranda rights; the police stopped the

       interrogation to investigate part of the defendant’s story before resuming his

       interrogation “less than an hour later”; and the defendant was not readvised of

       his Miranda rights because the interruption was a “continual effort by the police

       to gather information”).


                                            C. Right to Remain Silent

[38]   Next, Crabtree argues that officers violated his right to remain silent under the

       Fifth Amendment. According to Crabtree, he twice invoked his right to remain

       silent by asking to reschedule the interview. Crabtree contends that, because

       the officers did not stop the interrogation when Crabtree asked to reschedule,

       his statements to the officers were inadmissible.


[39]           It is well-settled that when an individual “‘indicates in any
               manner, at any time prior to or during questioning, that he
               wishes to remain silent, the interrogation must cease.’”
               Washington v. State, 808 N.E.2d 617, 623 (Ind. 2004) (quoting
               Miranda v. Arizona, 384 U.S. 436, 473-74, 86 S. Ct. 1602, 16
L. Ed. 2d 694 (1966)). “An assertion of Miranda rights must be
               clear and unequivocal, and in determining whether a person has
               asserted his or her rights, the defendant’s statements are
               considered as a whole.” Clark v. State, 808 N.E.2d 1183, 1190
               (Ind. 2004). “Although there are no particular words of legal
               magic to cut off questioning, a suspect must do more than
               express reluctance to talk” in order to invoke his right to remain
               silent. Powell v. State, 898 N.E.2d 328, 337 (Ind. Ct. App. 2008).
               Review of whether an individual has invoked his right to remain
               silent is “intensely fact-sensitive.” Id. (citing Haviland v. State,
               677 N.E.2d 509, 514 (Ind. 1997)).



       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020      Page 20 of 31
       State v. Battering, 85 N.E.3d 605, 607 (Ind. Ct. App. 2017) (“Battering”). Law

       enforcement must “scrupulously honor” a defendant’s right to end questioning.

       Mendoza-Vargas v. State, 974 N.E.2d 590, 595 (Ind. Ct. App. 2012).


[40]   The United States Supreme Court explained the purpose of requiring an

       accused to unambiguously assert his right to remain silent:


               There is good reason to require an accused who wants to invoke
               his or her right to remain silent to do so unambiguously. A
               requirement of an unambiguous invocation of Miranda rights
               results in an objective inquiry that “avoid[s] difficulties of proof
               and . . . provide[s] guidance to officers” on how to proceed in the
               face of ambiguity. [Davis v. United States, 512 U.S. 452, 458-59,
               114 S. Ct. 2350 (1994)]. If an ambiguous act, omission, or
               statement could require police to end the interrogation, police
               would be required to make difficult decisions about an accused’s
               unclear intent and face the consequence of suppression “if they
               guess wrong.” Id., at 461, 114 S. Ct. 2350. Suppression of a
               voluntary confession in these circumstances would place a
               significant burden on society’s interest in prosecuting criminal
               activity. See id., at 459-461, 114 S. Ct. 2350; Moran v. Burbine,
               475 U.S. 412, 427, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986).
               Treating an ambiguous or equivocal act, omission, or statement
               as an invocation of Miranda rights “might add marginally to
               Miranda’s goal of dispelling the compulsion inherent in custodial
               interrogation.” Burbine, 475 U.S., at 425, 106 S. Ct. 1135. But
               “as Miranda holds, full comprehension of the rights to remain
               silent and request an attorney are sufficient to dispel whatever
               coercion is inherent in the interrogation process.” Id., at 427, 106
               S. Ct. 1135; see Davis, supra, at 460, 114 S. Ct. 2350.


       Berghuis v. Thompkins, 560 U.S. 370, 381-82, 130 S. Ct. 2250, 2260 (2010).

       When law enforcement fails to scrupulously honor a defendant’s unambiguous

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020     Page 21 of 31
       right to remain silent, any subsequent statement made by the defendant is

       inadmissible. Mendoza-Vargas, 974 N.E.2d at 597.


[41]   Prior to Crabtree’s polygraph examination, Sergeant Roseberry advised

       Crabtree of his right to remain silent, which Crabtree indicated that he

       understood.8 When Sergeant Roseberry was interviewing Crabtree after

       Crabtree’s polygraph examination, the following conversation occurred:


                A. I, I don’t want to cut you off or anything--


                Q. No, you’re fine.


                A. --I, I’d be willing to talk to you more, but is there anyway,
                maybe, we could do it another day?


                Q. Well, if, if you give me just a moment. Let me go talk to the
                investigator. I’m sure he will want to talk to you a little bit, if
                you wouldn’t mind waitin’. Okay? I’ll be right back.


       Tr. Vol. III pp. 36-37. Subsequently, when speaking with Sergeant Baxter, the

       following colloquy occurred:


                A. . . . I appreciate you right now, but is there— I have a, a
                whole lot to think about. . . . [I]s there a time we could schedule
                to talk later?




       8
        At the suppression hearing, the video recording was also transcribed into the transcript of the hearing. We,
       accordingly, will quote portions from the transcript at the suppression hearing for consistency.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                           Page 22 of 31
        Q. Yeah, you -- If you wanna talk later, what you need to do is
        probably talk to, to [Earls] about that. He is, he is the
        investigator that’s in charge here. Okay? You can talk to him
        any time you want, as much as you want, but, you know, I’m
        gonna tell ya that it’s been— you know, the pause in your voice
        and the, the hesitation, uh, tells me a lot. Like, “Man, I gotta go
        think.” I mean, this is-


        A. No, I’m innocent, just—


        Q. It’s like, “I gotta go think about this.”


        A. I’m not trying to think about this or tryin’ to figure out a lie or
        anything like that. I’m just—


Tr. Vol. II p. 210. Later, Crabtree continued the conversation with Sergeant

Baxter as follows:


        A. I have one question to ask. If I tell you what I’m about to tell
        you?


        Q. Okay.


        A. Can I still go home to my mom’s tonight?


        Q. I think we could do that.


        A. (Crying)


        Q. Hey, we’ll get through this okay? Will [sic] get through this,
        let’s get through it.



Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020       Page 23 of 31
Id. at 215. Crabtree went on to disclose his molestation of L.C. 9


[42]   Here, Crabtree argues that he unequivocally invoked his right to remain silent

       when he asked: “I, I’d be willing to talk to you more, but is there anyway,

       maybe, we could do it another day?” and “[ ] I appreciate you right now, but is

       there— I have a, a whole lot to think about. Is, is, is there a time we could

       schedule to talk later?” Tr. Vol. III pp. 36-37; Tr. Vol. II p. 210.


[43]   Indiana courts have found the following phrases or statements indicated the

       defendants’ unequivocal invocation of their Fifth Amendment right to remain

       silent: (1) “I’m done with answering questions right now[,]” Battering, 85
N.E.3d at 608; (2) “I’m done talking,” Risinger v. State, 137 N.E.3d 292, 299

       (Ind. Ct. App. 2019), trans. denied; and (3) “I just want to get this over with . . . I

       want to go back home,” and “They won’t take me home.” State v. Glaze, 146
N.E.3d 1086, 1092 (Ind. Ct. App. 2020).


[44]   On the other hand, Indiana courts have found that certain statements, followed

       by the defendant continuing to speak with detectives, did not unequivocally

       invoke the defendant’s Fifth Amendment right to remain silent: (1) “Yeah, I’m

       ready to cut this off cause, I mean I feel like ya’ll [sic] getting ready [to] start

       asking me some crazy questions, you know what I’m saying and Man I’m done

       man,” coupled with the defendant’s continuing to speak “without pause” to




       9
        Crabtree contended that he awoke to L.C. touching him and that, if he coerced L.C. to do so, it was while
       Crabtree was sleeping.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                         Page 24 of 31
       detectives even when told he did not have to do so, Powell, 898 N.E.2d at 337;

       (2) “[I’m] through with this”, and “I said I’m through with it. I didn’t kill

       nobody, you keep insisting I did and I didn’t” and then continued to speak,

       Haviland, 677 N.E.2d at 514; and (3) “This is crazy. Y’all might as well send

       me across the street (referring to jail)[,]” “Please, man, you might as well take

       me across the street[,]” and “You already tryin’ to charge me with this. So

       leave me alone and take me over here[,]” in combination with the defendant’s

       decision to continue talking. Clark, 808 N.E.2d at 1190.


[45]   We cannot find that Crabtree’s statements unequivocally invoked his right to

       remain silent. Importantly, in both statements, Crabtree was clear that he

       wanted to answer the officers’ questions but preferred to do so later. Crabtree

       did not assert that he was “done” answering questions or that he no longer

       wanted to answer questions. Instead, Crabtree asked if he could reschedule

       because he had a lot of things to think about—not that he wished to invoke his

       right to remain silent. In response to the first request to reschedule, Sergeant

       Roseberry said, “Well, if, if you give me just a moment. Let me go talk to the

       investigator. I’m sure he will want to talk to you a little bit, if you wouldn’t

       mind waitin’. Okay? I’ll be right back.” Tr. Vol. III pp. 36-37. In response to

       the second request to reschedule, Sergeant Baxter said, “Yeah, you -- If you

       wanna talk later, what you need to do is probably talk to, to [Earls] about that.

       He is, he is the investigator that’s in charge here.” Tr. Vol. II p. 210. In both

       instances, Crabtree continued to answer questions. Asking to reschedule




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020     Page 25 of 31
       questioning and then continuing to answer questions is different than asserting

       one’s right to remain silent and declining to answer questions at all.


[46]   We cannot say that Crabtree unambiguously asserted his right to remain silent.

       Accordingly, law enforcement did not violate Crabtree’s Fifth Amendment

       right to remain silent. Crabtree has failed to demonstrate that the trial court

       erred by admitting his statements to the officers at his trial.


                                                  D. Harmless Error

[47]   Finally, even if the trial court abused its discretion by admitting Crabtree’s

       statements, we find that any error was harmless. Errors in the admission or

       exclusion of evidence are to be disregarded as harmless error unless they affect

       the substantial rights of the party. Mendoza-Vargas, 974 N.E.2d at 597. To

       determine whether an error in the introduction of evidence affected the

       appellant’s substantial rights, we assess the probable impact of that evidence

       upon the jury. Id. “A federal constitutional error is reviewed de novo and must

       be harmless beyond a reasonable doubt.” Davies v. State, 730 N.E.2d 726, 735

       (Ind. Ct. App. 2000) (internal citations and quotations omitted), trans. denied.


[48]   Crabtree contends that, without the information Crabtree provided in his police

       interview, the only evidence to support his conviction is L.C.’s CAC interview.

       Crabtree argues that L.C.’s CAC interview is “far from overwhelming, and

       taken alone, raises substantial questions as to whether [Crabtree] would have

       been convicted on this evidence alone.” Appellant’s Br. p. 28. We disagree.




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 26 of 31
[49]   Although L.C. was young, her interview was compelling. She described the

       details of the molestations, including using sensory descriptions to articulate the

       events as “hurting” her, Tr. Vol. II p. 155; it felt like Crabtree was “peeing on

       [her] hand,” Id. at 157; and, when Crabtree made L.C. put her mouth on his

       penis, it tasted like “solid bread.” Id. at 160. L.C. can also be seen in the video,

       as the transcript points out, “demonstrating with hand gesture[s]” when she

       described certain actions. Id. at 152.


[50]   Our position does not waver merely because L.C. was hesitant to revisit and

       restate the facts at the protected persons hearing. As depicted in the video of

       the protected persons hearing, L.C. “enter[ed] the courtroom and c[ame] to a

       dead stop and stare[d] at the defendant when she s[aw] him.” Id. at 61. L.C.

       then made statements while hiding under the witness stand. L.C. testified that

       she told her mother that Crabtree did things to her “[i]n the bed” while her

       mother was sleeping next to her. Id. at 80. L.C. also disclosed that Crabtree

       touched her with his hand. Although L.C. was significantly less forthcoming at

       the protected persons hearing, L.C.’s testimony at the protected persons hearing

       was consistent with her CAC interview.


[51]   The fact that L.C.—a four-year-old child—described the molestation differently

       than an adult would have, does not render her testimony less compelling. Any

       error in admitting Crabtree’s statements was harmless in light of L.C.’s CAC

       interview and testimony at the protected persons hearing.




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 27 of 31
                                                II. Inappropriate Sentence

[52]   Finally, Crabtree argues that his sentence is inappropriate. 10 Crabtree asks that

       we review and revise his sentence pursuant to Indiana Appellate Rule 7(B),

       which provides that we may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, we find that the sentence “is

       inappropriate in light of the nature of the offense and the character of the

       offender.” The defendant bears the burden to persuade this court that his or her

       sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259, 1266 (Ind. Ct. App.

       2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)), trans.

       denied.


[53]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

       presented. Sanders v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017), trans.

       denied. In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or “whether another sentence is more appropriate; rather

       the question is whether the sentence imposed is inappropriate.” Helsley v. State,

       43 N.E.3d 225, 228 (Ind. 2015) (citations and quotations omitted and emphasis

       supplied). “We begin this analysis with ‘substantial deference to the trial

       court’s sentence,’ then ‘independently examine’ the defendant’s offenses and




       10
         In his summary of the argument, Crabtree argues that the trial court “abused its discretion” when it
       sentenced him to the maximum allowed sentence. Appellant’s Br. p. 9. In his argument section, however,
       Crabtree asks us to revise his sentence pursuant to Indiana Appellate Rule 7(B), which allows us to modify a
       defendant’s sentence in light of the nature of the offense and the defendant’s character. Because the latter is
       the argument for which Crabtree more thoroughly articulates and cites authority, we will consider Crabtree’s
       argument as one of an inappropriate sentence.

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020                             Page 28 of 31
       character.” Taylor v. State, 86 N.E.3d 157, 165 (Ind. 2017) (quoting Satterfield v.

       State, 33 N.E.3d 344, 355 (Ind. 2015)), cert. denied.


[54]   We look to the statutory range established for the classification of the offense.

       The jury found Crabtree guilty of child molesting, a Level 1 felony. “A person

       who commits a Level 1 felony child molesting offense . . . shall be imprisoned

       for a fixed term of between twenty (20) and fifty (50) years, with the advisory

       sentence being thirty (30) years.” Ind. Code § 35-50-2-4(c). Crabtree received

       the maximum sentence of fifty years based on the trial court’s finding that

       Crabtree was one of the worst of the worst offenders who did “the most heinous

       thing a dad could do.” Appellant’s App. Vol. II p. 16.


[55]   First, when reviewing a sentence, we consider the nature of Crabtree’s offense.

       Our analysis of the “nature of the offense” requires us to look at the extent and

       depravity of the offense and focus less on comparing the facts at hand to other

       cases. Sorenson v. State, 133 N.E.3d 717, 729 (Ind. Ct. App. 2019), trans. denied.

       Crabtree molested his four-year-old daughter “a lot of times.” Tr. Vol. II p.

       147. Crabtree was in a position of care and trust of his young daughter and

       Crabtree took advantage of that position. Crabtree molested L.C. in his bed

       while his wife was also sleeping in the bed; in another downstairs bedroom; and

       on a couch. L.C. described in age-appropriate, yet graphic terms, the acts of

       molestation, and she described that sometimes Crabtree “hurt” her when he

       molested her. Id. at 155. Crabtree showed L.C. what she described as a “naked

       video” on his phone. Id. at 156. L.C. articulated detailed descriptions of the

       molestations, including that it felt as if Crabtree “was peeing on [her] hand,”

       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020    Page 29 of 31
       and that Crabtree made L.C. put her mouth on his penis. Id. at 157, 160. L.C.

       described that Crabtree sometimes “pulls [her] pants off” when he rubs “[i]nside

       [her] butt-crack,” and that sometimes, “he spreads out [her] legs so he can do it

       even more.” Id. at 148. In summary, L.C. described many different acts of

       sexual conduct—both what L.C. was forced to perform and forced to submit

       to—and L.C. was clear that these incidents occurred multiple times. Crabtree

       could have faced multiple counts for the acts committed and has benefited from

       the State’s decision to charge him with one count of child molestation.


[56]   Second, we examine Crabtree’s character. An analysis of the offender’s

       character involves a broad consideration of the defendant’s qualities, life, and

       conduct. Adams v. State, 120 N.E.3d 1058, 1065 (Ind. Ct. App. 2019).

       Crabtree’s prior criminal history, although not as recent, includes four prior

       felony burglary convictions. Additionally, five counts of unlawful possession of

       a firearm by a serious violent felon, Level 4 felonies, were pending at the time

       of Crabtree’s sentencing on the child molesting charge. Crabtree’s criminal

       history does not reflect well upon his character. See Rutherford v. State, 866
N.E.2d 867, 874 (Ind. Ct. App. 2007) (“[A]lthough Rutherford’s criminal

       history is not aggravating to a high degree, it still is a poor reflection on his

       character.”). Crabtree’s PSI also articulates a history of drug use, which the

       trial court noted as relevant to Crabtree’s sentence. Crabtree admitted to using

       cocaine on a few occasions in 2018 and 2019, and Crabtree failed a Department

       of Child Services drug screen in January 2019 by testing positive for cocaine.

       Crabtree also admitted to past, regular marijuana use.


       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020       Page 30 of 31
[57]   Given Crabtree’s repeated molestation of his very young daughter, criminal

       history, and drug use, we decline to revise Crabtree’s sentence pursuant to

       Indiana Appellate Rule 7(B) because Crabtree’s sentence is not inappropriate.


                                                  Conclusion
[58]   The trial court did not abuse its discretion in admitting into evidence Crabtree’s

       voluntary statements to the officers, and Crabtree’s sentence is not

       inappropriate. We affirm.


[59]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-2128 | September 2, 2020   Page 31 of 31